
	

115 HR 2427 : Pathways to Improving Homeland Security At the Local Level Act
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2427
		IN THE SENATE OF THE UNITED STATES
		September 13, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002, to direct the Assistant Secretary for State and Local
			 Law Enforcement to produce and disseminate an annual catalog on Department
			 of Homeland Security training, publications, programs, and services for
			 State, local, and tribal law enforcement agencies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Pathways to Improving Homeland Security At the Local Level Act. 2.Annual catalog on Department of Homeland Security training, publications, programs, and services for State, local, and tribal law enforcement agencies Section 2006(b)(4) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)(4)) is amended—
 (1)in subparagraph (E), by striking and at the end; (2)in subparagraph (F), by striking the period and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (G)produce an annual catalog that summarizes opportunities for training, publications, programs, and services available to State, local, and tribal law enforcement agencies from the Department and from each component and office within the Department and, not later than 30 days after the date of such production, disseminate the catalog, including by—
 (i)making such catalog available to State, local, and tribal law enforcement agencies, including by posting the catalog on the website of the Department and cooperating with national organizations that represent such agencies;
 (ii)making such catalog available through the Homeland Security Information Network; and (iii)submitting such catalog to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate.
						.
			
	Passed the House of Representatives September 12, 2017.Karen L. Haas,Clerk.
